Citation Nr: 1020123	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from June 1946 to 
April 1949.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision in which the RO denied 
service connection for myocardial infarction and a gunshot 
wound, right buttock, and also denied petitions to reopen 
claims for service connection for rheumatoid arthritis, 
lumbago with neuralgia, beriberi with polyneuritis, a kidney 
condition, and essential hypertension.  The Veteran filed a 
notice of disagreement (NOD) in April 2006, and the RO issued 
a statement of the case (SOC) in August 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2006.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
A September 2007 report of contact (VA Form 119) indicates 
that the Veteran withdrew his request for a Travel Board 
hearing during a telephone conversation.  The following day, 
the RO received the Veteran's request for a videoconference 
hearing.  In July 2008, the Board remanded the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development, i.e. to schedule the Veteran 
for a videoconference hearing.  In an August 2008 letter, the 
Veteran withdrew his request for a videoconference hearing, 
and the RO returned the appeal to the Board for further 
appellate consideration.

In October 2008, the undersigned Veteran's Law Judge granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

In November 2008, the Board denied the Veteran's claim for 
service connection for residual of a gunshot wound of the 
right buttock, and petitions to reopen claims for service 
connection for rheumatoid arthritis, lumbago, berberi, kidney 
condition, and essential hypertension.  The Board remanded 
the remaining claim for service connection for myocardial 
infarction to the RO, via the AMC, for additional 
development.  After accomplishing the requested action, the 
AMC continued the denial of the claim (as reflected in a 
March 2010 SSOC), and returned the matter to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been 
accomplished.

2.  A 1948 chest X-ray reflects questionable cardiac disease 
during service; the Veteran sustained a myocardial infarction 
and was diagnosed with ischemic heart disease (coronary 
artery disease) in March 2005.  

3.  The only competent, probative opinion on the question of 
whether there exists a medical nexus between current heart 
disease and the Veteran's military service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for heart disease are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim remaining on appeal (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

The February 2006 RO rating decision reflects the RO's 
initial adjudication of the claim after issuance of the 
December 2005 letter.  Subsequently, a January 2008 letter, 
along with December 2008, September 2009, and November 2009 
letters, provided the Veteran with information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the letters, and opportunity for the Veteran to 
respond, the March 2010 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
objective evidence associated with the claims file consists 
of the Veteran's service treatment records (STRs); a March 
2005 Medical Certificate from Dr. Serna along with a 
discharge summary; an October 2005 Medical Certificate from 
Dr. Chang; and patient instructions from St. Lukes Hospital; 
private medical records from Dr. Chang at Northern Mindanao 
Medical Center; and the report of a November 2009 VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for service connection 
for heart disease is warranted.  In the May 2010 Brief, the 
Veteran's representative argued that the November 2009 VA 
medical opinion was "less than full and completed [sic]"; 
however, he offered no rationale for this argument.  As 
discussed in further detail below, the November 2009 VA 
medial opinion was based on an examination of the Veteran, a 
review of the claims file, and consideration of the Veteran's 
history and assertions.  The Board finds such opinion both 
probative and dispositive of the medical nexus question.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and 
Guerrieri v. Brown, 4 Vet .App. 467, 470-471 (1993).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and cardio-renal disease becomes 
manifest to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 

The Veteran's STRs reflect that he was hospitalized for 
pneumonia in August 1946.  He complained of pain in his right 
chest, a fever, and a cough for two days.  An X-ray revealed 
a "moderate amount of soft infiltration extending from the 
right lower hilar region into the base."  There was also a 
"moderate prominence of the pulmonary conus shadow."  The 
impression was "Broncho-penumonia, right, Cardiac disease 
...?".  The Veteran's April 1949 separation examination 
reflects no significant abnormalities of the lungs, chest, 
and heart.  

Private medical records from Dr. Serna reflect that the 
Veteran sustained a myocardial infarction in March 2005.  An 
October 2005 private medical certificate from Dr. Chang, 
reflects that the Veteran had hypertensive cardiovascular 
disease and coronary artery disease, status post myocardial 
infarction.  A February 2009 chest X-ray from Cagayan de Ora 
Medical Center reflects that the Veteran's heart was enlarged 
and that the aorta was sclerotic.  The impression was 
cardiomegaly LV form with CT ration of .53 and atheromatous 
thoracic aorta.  Private medical records from Northern 
Mindanao Medical Center reflect that the Veteran had pain in 
his right neck and chest related to postherpetic neuralgia.

The report of the November 2009 VA examination notes the 
Veteran's medical history, including the 1948 chest X-ray.  
The examiner opined that the Veteran currently has ischemic 
heart disease (coronary artery disease), which resulted in 
myocardial infarction in 2005 (confirmed by an echocardiogram 
(EKG)).  The examiner opined that Veteran's current heart 
disease was not incurred or related to service.  In rendering 
this opinion, the examiner opined that the moderate 
prominence of the pulmonary conus shadow that was noted on 
the 1948 X-ray was a normal variant.  The examiner's 
rationale was that if the pulmonary conus shadow was a 
congenital heart disease (i.e., Taussig-Bing syndrome), then 
this would have manifested in chronic heart failure.  The 
examiner noted that the EKG and the latest X-ray did not show 
any congenital heart disease or prominent pulmonary conus 
shadow.

In this case, the earliest objective medical evidence of 
heart disease is the Veteran's myocardial infarction in March 
2005 - 56 years after the Veteran's service.  The Board 
notes that the passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Further, the only competent medical opinion evidence to 
address the etiology of the Veteran's heart disease weighs 
against the claim.  In this regard, the November 2009 VA 
examiner opined that the Veteran's heart disease was not 
related to service and that the 1948 chest X-ray was a normal 
variant.  Significantly, neither the Veteran nor his 
representative has presented and/or identified any contrary 
medical opinion, i.e., one that, in fact, supports the claim.  

As regards any direct assertions by the Veteran or his 
representative that the Veteran's heart disease is related to 
service, the Board finds that such assertions provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the question of medical etiology of the 
disability for which service connection is sought-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor his representative is shown to be other than 
a layperson without appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for heart disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


